                                          Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 1 of 12




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ALBERT’S ORGANICS, INC.,
                                                                                          Case No. 19-cv-07477-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER GRANTING IN PART AND
                                                                                          DENYING IN PART MOTION TO
                                  10     GREG HOLZMAN, et al.,                            STRIKE
                                  11                   Defendants.                        Re: Dkt. No. 41

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiff Albert’s Organics, Inc.’s (“plaintiff”) motion to strike.

                                  15   The matter is fully briefed and suitable for decision without oral argument. Having read

                                  16   the parties’ papers and carefully considered their arguments and the relevant legal

                                  17   authority, and good cause appearing, the court GRANTS IN PART AND DENIES IN

                                  18   PART the motion for the following reasons.

                                  19                                           BACKGROUND

                                  20          Plaintiff filed a complaint (“Compl.”) in this action on November 13, 2019 alleging

                                  21   (1) violation of the Defend Trade Secrets Act, (2) violation of the California Uniform Trade

                                  22   Secrets Act, (3) breach of contract, (4) tortious inducement of breach of contract,

                                  23   (5) tortious interference with business relations/contract, (6) breach of duty of loyalty,

                                  24   (7) tortious inducement of breach of duty of loyalty, (8) unfair competition, and

                                  25   (9) interference with prospective economic relations. Dkt. 1. This action is brought

                                  26   against defendants Greg Holzman, Steven Akagaki, Jason Laffer, and Terrafresh

                                  27   Organics, Inc. (collectively “defendants”).

                                  28          On March 23, 2020, the court granted in part and denied in part the defendants’
                                            Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 2 of 12




                                  1    motion to dismiss. Dkt. 31. The court denied the defendants’ motion relating to the first

                                  2    through fourth claims, granted in part and denied in part the seventh claim, and granted

                                  3    the motion relating to the fifth, seventh, eighth, and ninth claims, dismissing each with

                                  4    leave to amend. Id. Plaintiff did not file an amended complaint. On April 27, 2020,

                                  5    defendants filed their collective answer (“Answer”) to the complaint. Dkt. 32. Plaintiff

                                  6    now moves to strike portions of that answer. Dkt. 41.

                                  7                                            DISCUSSION

                                  8    A.      Legal Standard

                                  9            Federal Rule of Civil Procedure 12(f) provides that the court “may order stricken

                                  10   from any pleading any insufficient defense or any redundant, immaterial, impertinent, or

                                  11   scandalous matter.” Fed. R. Civ. P. 12(f). “The function of a [Rule] 12(f) motion to strike

                                  12   is to avoid the expenditure of time and money that must arise from litigating spurious
Northern District of California
 United States District Court




                                  13   issues by dispensing with those issues prior to trial.” Whittlestone, Inc. v. Handi-Craft

                                  14   Co., 618 F.3d 970, 973 (9th Cir. 2010) (quoting Fantasy, Inc. v. Fogerty, 984 F.2d 1524,

                                  15   1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994)).

                                  16           Motions to strike are not favored and “should not be granted unless it is clear that

                                  17   the matter to be stricken could have no possible bearing on the subject matter of the

                                  18   litigation.” Colaprico v. Sun Microsystem, Inc., 758 F. Supp. 1335, 1339 (N.D. Cal. 1991)

                                  19   (citing Naton v. Bank of Cal., 72 F.R.D. 550, 551 n.4 (N.D. Cal. 1976)). When a court

                                  20   considers a motion to strike, it “must view the pleadings in light most favorable to the

                                  21   pleading party.” Uniloc v. Apple, Inc., No. 18-CV-00364-PJH, 2018 WL 1640267 (N.D.

                                  22   Cal. Apr. 5, 2018) (quoting In re 2TheMart.com, Inc., Sec. Litig., 114 F. Supp. 2d 955,

                                  23   965 (C.D. Cal. 2000)). A court must deny the motion to strike if there is any doubt

                                  24   whether the allegations in the pleadings might be at issue in the action. In re

                                  25   2theMart.com, 114 F. Supp. 2d at 965 (citing Fantasy, Inc., 984 F.2d at 1527). However,

                                  26   a motion to strike is proper when a defense is insufficient as a matter of law. Chiron

                                  27   Corp. v. Abbot Labs., 156 F.R.D. 219, 220 (N.D. Cal. 1994).

                                  28   ///
                                                                                     2
                                            Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 3 of 12




                                  1    B.      Analysis

                                  2            1.     Defendants’ Responses

                                  3            Plaintiff argues that several of defendants’ responses to the allegations in the

                                  4    complaint are improper and should be stricken. Mtn. at 4.

                                  5                   a.     Paragraph Four

                                  6            Paragraph four of the complaint alleges:

                                  7                   In August 2012, Albert’s purchased substantially all of the
                                                      assets of PACO pursuant to an asset purchase agreement.
                                  8                   The asset purchase agreement required Albert’s to hire: (i)
                                                      Holzman as the Vice President of Purchasing and Vice
                                  9                   President of Global Initiatives; and (ii) Akagaki as the General
                                                      Manager of PACO, to help PACO continue to operate in a
                                  10                  seamless fashion and to protect the value of Albert’s purchase.
                                  11   Compl. ¶ 4. Defendants’ answer states: “In response to Paragraph 4, Defendants admit

                                  12   the allegations, except that the commentary on Plaintiff’s subjective opinion about the
Northern District of California
 United States District Court




                                  13   purpose of the assert [sic] purchase agreement to ‘protect the value of Albert’s purchase’

                                  14   is denied.” Answer ¶ 4.

                                  15           Plaintiff argues that defendants’ partial admission and partial denial of plaintiff’s

                                  16   allegation is improper under Rule 8 because the characterization of the allegation is

                                  17   neither an admission nor a denial. Mtn. at 4. Defendants assert, in rebuttal, that Rule

                                  18   8(b)(4) permits partial admissions and denials, therefore paragraph four is a proper

                                  19   answer to plaintiff’s allegations. Opp. at 5–6.

                                  20           Rule 8(b)(4) permits a “party that intends in good faith to deny only part of an

                                  21   allegation must admit the part that is true and deny the rest.” Fed. R. Civ. P. 8(b)(4).

                                  22   Defendants are permitted, therefore, to admit in part and deny in part paragraph four.

                                  23   The question remains whether the phrase “the commentary on Plaintiff’s subjective

                                  24   opinion about the purpose of the assert [sic] purchase agreement” is permissible or

                                  25   improper editorializing. As stated in a leading treatise concerning argumentative denials:

                                  26                  As long as the statement fairly meets the substance of the
                                                      averment being denied and it is clear what defenses the
                                  27                  adverse party is being called upon to meet at trial, a responsive
                                                      plea should be upheld even though it may be argumentative in
                                  28                  form. On the other hand, if an argumentative denial renders
                                                                                       3
                                          Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 4 of 12



                                                     unclear which averments the defensive pleading is designed to
                                  1                  place in issue, a motion to strike under Rule 12(f) may be
                                                     appropriate, although a grant of the motion under these
                                  2                  circumstances should be the exception and not the rule and
                                                     should be granted with leave to replead.
                                  3

                                  4    5 Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure, § 1268 (3d ed.

                                  5    2020). Regardless of whether the content in question is termed argumentative or

                                  6    editorializing, it is clear that defendants are denying the portion of the complaint relating

                                  7    to the purpose of the purchase agreement. Accordingly, striking the material in question

                                  8    is not warranted.

                                  9           Accordingly, the court DENIES the motion to strike as it relates to paragraph four

                                  10   of the answer.

                                  11                 b.     Paragraph Six

                                  12          Paragraph six of the complaint alleges that:
Northern District of California
 United States District Court




                                  13                 As part of its acquisition, Albert’s purchased confidential and
                                                     proprietary business and trade secret information, including but
                                  14                 not limited to all rights, title, and interest in rights under
                                                     contracts and leases, inventory, accounts receivable, books
                                  15                 and records, intellectual property, computer hardware and
                                                     software, supplies, sales literature, customer, supplier, and
                                  16                 distributor lists, supplier relationships, client relationships,
                                                     methodologies, confidential employee information, pricing
                                  17                 information, “key man” commitment and know how, import
                                                     volume information, sales volume information, and goodwill of
                                  18                 PACO.
                                  19   Compl. ¶ 6. Defendants answered: “In response to paragraph 6, Defendants admit that

                                  20   Plaintiff purchased various PACO business information but deny the remainder of the

                                  21   allegations.” Answer ¶ 6. Plaintiff argues that defendants’ answer is improper because it

                                  22   mischaracterizes the complaint and is argumentative. Mtn. at 5. Defendants respond

                                  23   that their answer included a partial admission that there was a purchase of “PACO

                                  24   business information”; however, they pleaded a partial denial because the scope of trade

                                  25   secrets acquired by Albert’s is in dispute. Opp. at 4–5.

                                  26          As stated above, a responsive plea that is argumentative should not be stricken as

                                  27   long as it fairly meets the substance of the averment being denied and it is clear what

                                  28   defenses the adverse party is being called upon to meet at trial. To the extent
                                                                                      4
                                          Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 5 of 12




                                  1    defendants’ response is argumentative, such a response is permitted. If anything, the

                                  2    response suffers from a lack of specificity, but, as defendants point out, discovery and

                                  3    further clarification on the scope of the trade secrets involved will clarify the denial. Any

                                  4    doubt engendered by the response is resolved by the Rule 12(f) standard; it cannot be

                                  5    said that paragraph six would have “no possible bearing on the subject matter” of the

                                  6    proceedings. Colaprico, 758 F. Supp. at 1339.

                                  7           For the foregoing reasons, the court DENIES the motion to strike as it relates to

                                  8    paragraph six.

                                  9                  c.     Paragraph Nine & Thirty-Nine

                                  10          Plaintiff contends that paragraph forty-one of the answer directly rebuts

                                  11   defendants’ earlier responses in paragraphs nine and thirty-nine of the answer. Mtn. at

                                  12   5–6. Paragraph nine of the complaint alleges: “Albert’s is informed and believes and,
Northern District of California
 United States District Court




                                  13   based thereon, alleges that TFO is, and at all times mentioned herein is in the business

                                  14   to broker and/or distribute organic fruit and produce in competition with PACO.” Compl.

                                  15   ¶ 9. Defendants answered: “In response to Paragraph 9, Defendants admit that

                                  16   TerraFresh is in the business of brokering and/or distributing organic fruit and produce

                                  17   but lack sufficient knowledge or information to determine the truth of, and, on that basis,

                                  18   deny the remainder of the allegations.” Answer ¶ 9. At paragraph thirty-nine, plaintiff

                                  19   alleges “[p]rior to June 17, 2019, and while employed with PACO, Laffer registered to

                                  20   attend an industry summit as the Vice President of Sales for TFO, a direct competitor of

                                  21   Albert’s.” Compl. ¶ 39. Defendants answer that they “lack sufficient knowledge or

                                  22   information to determine the truth of the allegations as to TerraFresh being a ‘direct

                                  23   competitor’ of Plaintiff and on that basis deny this allegation.” Answer ¶ 39.

                                  24          Plaintiff argues that defendants’ partial denials regarding TFO being a direct

                                  25   competitor of Albert’s are improper due to a later admission made by defendants at

                                  26   paragraph forty-one, where defendants admit that “TerraFresh is a competitor of

                                  27   Albert’s.” Id. ¶ 41. Defendants assert that their allegations are not inconsistent and,

                                  28   further, that any factual dispute should be assessed in discovery. Opp. at 5.
                                                                                     5
                                            Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 6 of 12




                                  1             Paragraphs nine, thirty-nine, and forty-one are not clearly irreconcilable.

                                  2    Paragraph nine denies the portion of the complaint alleging that TFO was “in competition

                                  3    with PACO.” Answer ¶ 9 (emphasis added). Paragraph forty-one admits that TFO “is a

                                  4    competitor of Albert’s.” Id. ¶ 41 (emphasis added). To state the obvious, PACO is not

                                  5    the same entity as Albert’s, it was purchased by Albert’s but presumably is only one

                                  6    division of Albert’s. Compl. ¶ 7 (“PACO continues to operate as a division of

                                  7    Albert’s . . . .”). The distinction between Albert’s and PACO may turn out to be negligible,

                                  8    but at this stage it is possible that defendants could argue that they were competitors of

                                  9    Albert’s but not competitors of PACO.

                                  10            Defendants’ denial in paragraph thirty-nine states that TFO is a “direct competitor”

                                  11   of Albert’s, while their admission in paragraph forty-one is that TFO is a “competitor” of

                                  12   Albert’s. Again, the distinction between direct competitor compared to competitor may
Northern District of California
 United States District Court




                                  13   turn out to be negligible, but these two terms are not the same. At the very least, these

                                  14   two factual disputes illustrate the relevance of the Ninth Circuit’s admonition in PAE

                                  15   Government Systems v. MPRI, Inc., 514 F.3d 856, 859 (9th Cir. 2007), that a “district

                                  16   court has no free-standing authority to strike pleadings simply because it believes that a

                                  17   party has taken inconsistent positions in the litigation.” That statement resolves any

                                  18   doubt with regard to these two paragraphs.

                                  19            For the foregoing reasons, the court DENIES plaintiff’s motion to strike paragraphs

                                  20   nine and thirty-nine.

                                  21                   d.      Paragraph Seventy

                                  22            Paragraph sixty-nine of the complaint alleges in relevant part: “Neither Akagaki

                                  23   nor Laffer advised Albert’s that they had accepted Holzman’s offer of employment and/or

                                  24   equity in the business entity that came to be known as TFO, to compete against Albert’s,

                                  25   while they were employed at Albert’s. . . .” Compl. ¶ 69. Paragraph seventy1 of the

                                  26   answer states “Akagaki and Laffer did not disclose to Plaintiff that they accepted offers of

                                  27

                                  28   1   The numbering between the complaint and answer fall out of sequence here.
                                                                                  6
                                          Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 7 of 12




                                  1    employment with TerraFresh to begin after their employment with Plaintiff . . . .” Answer

                                  2    ¶ 70. Plaintiff asserts that paragraph seventy does not contain an admission or denial,

                                  3    rather it is an improper mischaracterization of plaintiff’s allegations. Mtn. at 6.

                                  4    Defendants respond that paragraph seventy is a partial denial and partial admission with

                                  5    qualifying language. Opp. at 5.

                                  6           As previously stated, a responsive plea that is argumentative should not be

                                  7    stricken as long as it fairly meets the substance of the averment being denied and it is

                                  8    clear what defenses the adverse party is being called upon to meet at trial. Defendants’

                                  9    answer is a partial denial and partial admission, permitted by Rule 8(b)(4). Further, to the

                                  10   extent the answer is argumentative, the responsive plea meets the substance of the

                                  11   averment being denied.

                                  12          For the foregoing reasons, the court DENIES plaintiff’s motion to strike paragraph
Northern District of California
 United States District Court




                                  13   seventy.

                                  14          2.     Affirmative Defenses

                                  15                 a.      Whether Defendants’ First Through Fifth and Seventh Through

                                  16                         Twenty-Seventh Affirmative Defenses Provide Proper Notice

                                  17          Plaintiff argues that the boilerplate language used by defendants in their first

                                  18   through fifth and seventh through twenty-seventh affirmative defenses are insufficient

                                  19   under Twombly/Iqbal’s heightened pleading standard because defendants simply list the

                                  20   affirmative defenses rather than give a factual basis for their relevance. Mtn. at 7.

                                  21   Plaintiff also argues the same defenses fail to give plaintiff notice as to which claims in

                                  22   the complaint the defense might apply. Id. at 8. In response, defendants contend that

                                  23   plaintiff’s motion lumps together their affirmative defenses and does not analyze the

                                  24   individual defenses. Opp. at 5–6. In its reply brief, plaintiff states that it withdraws its

                                  25   objection that defendants’ first, ninth, thirteenth, fourteenth, sixteenth through eighteenth,

                                  26   twenty-first through twenty-fifth, and twenty-seventh affirmative defenses do not make

                                  27   clear to which of plaintiff’s claims they relate. Reply at 10 n.2.

                                  28          As an initial matter, the Ninth Circuit has not explicitly held whether the
                                                                                      7
                                           Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 8 of 12




                                  1    requirements of Twombly and Iqbal apply to the pleading of affirmative defenses.2

                                  2    Generally, district courts in this district and around the country have extended the

                                  3    Twombly/Iqbal standard to evaluate the the pleading of affirmative defenses, Barnes v.

                                  4    AT & T Pension Ben. Plan-Nonbargained Program, 718 F. Supp. 2d 1167, 1171 (N.D.

                                  5    Cal. 2010) (collecting cases), and this court has followed suit, Perez v. Wells Fargo &

                                  6    Co., No. 14-CV-0989-PJH, 2015 WL 5567746, at *3 (N.D. Cal. Sept. 21, 2015).

                                  7           While the foregoing disposes of the applicable standard to evaluate an affirmative

                                  8    defense generally, plaintiff’s motion presents a further issue. Plaintiff takes the approach

                                  9    of grouping all the affirmative defenses together and arguing that each one fails to meet

                                  10   Twombly/Iqbal. Mtn. at 7–8. At most, plaintiff calls out a few affirmative defenses as

                                  11   exemplary, without further discussing the shortcoming of those defenses. This court has

                                  12   dealt with the same issue in Perez v. Wells Fargo:
Northern District of California
 United States District Court




                                  13                 It is insufficient to simply argue that the defenses collectively
                                                     are not pled in accordance with Twombly/Iqbal. Plaintiffs must
                                  14                 discuss each defense separately, and where necessary, list the
                                                     elements that must be pled in order to adequately allege the
                                  15                 defense. The court can respond only to plaintiffs’ motion and
                                                     the arguments made in opposition to that motion, and absent
                                  16                 argument by the parties will not conduct an analysis of the
                                                     answer in order to determine which defenses are adequately
                                  17                 pled and which are not. Moreover, the court will not entertain
                                                     a further motion on this issue.
                                  18
                                  19   2015 WL 5567746, at *4. The same reasoning applies here. Plaintiff has advanced a

                                  20   collective argument that many of defendants’ affirmative defenses are insufficient without

                                  21   discussing each challenged defense separately.

                                  22          Accordingly, the court DENIES plaintiff’s motion to strike defendants’ first through

                                  23   fifth and seventh through twenty-seventh affirmative defenses for failing to meet

                                  24

                                  25   2The Ninth Circuit’s opinion in Kohler v. Flava Enterprises, Inc., 779 F.3d 1016 (9th Cir.
                                  26   2015), appeared to announce a lesser pleading standard for affirmative defenses, but
                                       district courts are split on whether Kohler, in fact, squarely held that Twombly/Iqbal does
                                  27   not apply to affirmative defenses. See Prod. & Ventures Int’l v. Axus Stationary
                                       (Shanghai) Ltd., No. 16-CV-00669-YGR, 2017 WL 1330598, at *3 (N.D. Cal. Apr. 11,
                                  28   2017) (discussing split). Because the court disposes of plaintiff’s motion on different
                                       grounds, it need not weigh in on any such split.
                                                                                      8
                                          Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 9 of 12




                                  1    Twombly/Iqbal and failing to provide proper notice.

                                  2                    b.    Whether Defendants’ Affirmative Defenses Are Cognizable

                                  3           Plaintiff next argues that defendants’ first, second, fourth through sixth, ninth

                                  4    through sixteenth, nineteenth, twenty-fourth, twenty-sixth, and twenty-seventh affirmative

                                  5    defenses are not legally cognizable. Mtn. at 8–9. Plaintiff also argues that the twenty-

                                  6    seventh affirmative defense reserves the right to assert unspecified defenses and plaintiff

                                  7    contends the failure to plead a defense is a Rule 11 violation. Id. at 9. Defendants take

                                  8    issue with plaintiff’s failure to cite authority for each of the challenged affirmative

                                  9    defenses. Opp. at 6. Then, defendants cite cases that support several of the affirmative

                                  10   defenses as legally cognizable. Id. at 7.

                                  11          As a general rule, “[a] defense which demonstrates that plaintiff has not met its

                                  12   burden of proof is not an affirmative defense.” Zivkovic v. S. Cal. Edison Co., 302 F.3d
Northern District of California
 United States District Court




                                  13   1080, 1088 (9th Cir. 2002) (citing Flav–O–Rich v. Rawson Food Serv., Inc. (In re Rawson

                                  14   Food Serv., Inc.), 846 F.2d 1343, 1349 (11th Cir. 1988)). Plaintiff contends that this

                                  15   general rule applies to several of defendants’ affirmative defenses without applying the

                                  16   rule to the elements of each affirmative defense. This is the same issue discussed above

                                  17   and in Perez.

                                  18          Moreover, it is not immediately obvious that some of the affirmative defenses with

                                  19   which plaintiff takes issue are incognizable. For example, Rule 8 offers a non-exclusive

                                  20   list of possible affirmative defenses including contributory negligence, which accords with

                                  21   defendants’ twelfth defense. Fed. R. Civ. P. 8(c)(1). In a case cited by defendants, the

                                  22   court stated, “it is clear that under California law, unclean hands may provide a complete

                                  23   defense to an action in law.” Infor Glob. Sols. (Mich.), Inc. v. St. Paul Fire & Marine Ins.

                                  24   Co., No. C 08-02621 JW, 2009 WL 5909255, at *2 (N.D. Cal. Oct. 21, 2009). In a case

                                  25   cited by plaintiff, the court rejected a failure to mitigate an affirmative defense not

                                  26   because it was legally incognizable but because it was insufficiently pled. See Snap!

                                  27   Mobile, Inc. v. Croghan, No. 18-CV-04686-LHK, 2019 WL 884177, at *5 (N.D. Cal. Feb.

                                  28   22, 2019). This is not an exhaustive examination of defendants’ affirmative defenses, but
                                                                                       9
                                         Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 10 of 12




                                  1    (with a few exceptions to be discussed) plaintiff’s motion fails to cite any case that a

                                  2    particular defense is legally incognizable.

                                  3           Plaintiff only addresses one affirmative defense with any particularity; the twenty-

                                  4    seventh affirmative defense, which reserves the possibility of pleading additional

                                  5    defenses. Courts have noted that such a defense is not an affirmative defense. Ujhelyi

                                  6    v. Vilsack, No. C 12-04282 JSW, 2013 WL 6174491, at *1, 3 (N.D. Cal. Nov. 25, 2013);

                                  7    Vogel v. Huntington Oaks Del. Partners, LLC, 291 F.R.D. 438, 442 (C.D. Cal. 2013). The

                                  8    court agrees that such an affirmative defense is not permitted under Rule 8.

                                  9           For the foregoing reasons, the court GRANTS plaintiff’s motion to strike the

                                  10   twenty-seventh affirmative defense but DENIES the motion as to the remaining

                                  11   affirmative defenses.

                                  12                 c.     Whether Defendants’ Statutes of Limitations Defense is
Northern District of California
 United States District Court




                                  13                        Cognizable

                                  14          Finally, plaintiff separately challenges defendants’ twenty-first affirmative defense,

                                  15   which asserts various statutes of limitations. Mtn. at 9. Plaintiff contends that—based on

                                  16   the dates it alleged concerning breach of contract in the complaint—the various statutes

                                  17   of limitations cited by defendants are defeated by the allegations in the complaint. Id. at

                                  18   10–11. Specifically, the claims brought in the complaint are related to misconduct that

                                  19   occurred after 2018, which is well within the one to four year limitations period under the

                                  20   applicable statutes. Id. In response, defendants argue that the complaint is unclear

                                  21   whether any misconduct occurred before 2018, which could fall outside the statutes of

                                  22   limitations. Opp. at 7–8. Defendants go on to argue that plaintiff failed to “positively state

                                  23   that no actionable misconduct occurred before 2018.” Id. at 8.

                                  24          Neither party has cited a case that addresses head on the issue presented:

                                  25   whether a court should strike a statute of limitations affirmative defense where none of

                                  26   the alleged conduct occurred prior to the limitations period. Defendants do not challenge

                                  27   plaintiff’s calculation of the relevant time periods, which supports plaintiff’s contention that

                                  28   no limitations period applies to plaintiff’s claims. At least two factors cut in the other
                                                                                     10
                                         Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 11 of 12




                                  1    direction. First, it is difficult to assess any prejudice to plaintiff. If plaintiff is ultimately

                                  2    correct in its calculation and arguments concerning the applicable statutes of limitations,

                                  3    then the court would simply find that the defense is not applicable. In its reply, plaintiff

                                  4    identifies no specific prejudice here, other than a generalized concern regarding

                                  5    streamlining the proceedings and wasting of time and resources. Reply at 11. Second,

                                  6    defendants have a valid argument that evidence may come out through discovery that

                                  7    implicates a statute of limitation. In light of those competing arguments, the Rule 12(f)

                                  8    standard resolves any doubt in favor of denying the motion because motions to strike are

                                  9    not favored and “should not be granted unless it is clear that the matter to be stricken

                                  10   could have no possible bearing on the subject matter of the litigation.” Colaprico, 758 F.

                                  11   Supp. at 1339.

                                  12          For the foregoing reason, the court DENIES plaintiff’s motion to strike the twenty-
Northern District of California
 United States District Court




                                  13   first defense.

                                  14          3.        Rule 11 Sanctions and Other Procedural Matters

                                  15          Finally, the court briefly addresses various procedural matters and accusations of

                                  16   sanctionable conduct traded by the parties.

                                  17          First, defendants contend that plaintiff, in the filing of the memorandum in support

                                  18   of the instant motion, is in violation of Civil Local Rule 7-4(a)(3) and (a)(4). Opp. at 9.

                                  19   Defendants assert that plaintiff’s memorandum failed to provide a statement of facts and

                                  20   statement of issues to be decided as required by the local rule. Id. The court declines to

                                  21   deny the motion on the basis of any failure to meet the Civil Local Rules but admonishes

                                  22   plaintiff to more clearly delineate its statement of issues and succinct statement of

                                  23   relevant facts in any future motions.

                                  24          Second, both parties suggest at various points that the opposing parties’ pleadings

                                  25   or moving papers should be sanctioned pursuant to Rule 11. Mtn. at 11; Opp. at 10.

                                  26   Plaintiff suggests defendants’ answer is sanctionable because, for example, defendants

                                  27   plead a statute of limitations defense that is barred by their own admissions. Mtn. at 11.

                                  28   Defendants respond that plaintiff’s sanctions request is frivolous and a frivolous request
                                                                                         11
                                         Case 4:19-cv-07477-PJH Document 57 Filed 07/10/20 Page 12 of 12




                                  1    for sanctions can be ground for sanctions itself. Opp. at 9–10.

                                  2           Any party bringing a claim for sanctions against an opposing party due to a

                                  3    violation of Rule 11 must file a motion “separately from any other motion and must

                                  4    describe the specific conduct that allegedly violates rule 11(b).” Fed. R. Civ. P. 11(c)(2).

                                  5    Neither party has followed the procedural requirements of Rule 11, thus sanctions are not

                                  6    warranted for or against either party. The court is cognizant that counsel for all parties

                                  7    should zealously advocate for their clients’ interests. That said, accusations of

                                  8    sanctionable conduct that neither rise to the level of sanctionable conduct nor follow the

                                  9    procedural requirements for Rule 11 sanctions distracts both the court and the parties

                                  10   from securing a just, speedy, and inexpensive determination of this action. Fed. R. Civ.

                                  11   P. 1. Any further claims for sanctions that are not brought in compliance with Rule 11 will

                                  12   be stricken.
Northern District of California
 United States District Court




                                  13          Finally, plaintiff filed an objection asserting that a declaration attached to the

                                  14   opposition is improper and should not be considered when deciding plaintiff’s motion to

                                  15   strike. Dkt. 51 at 1–2. The declaration in question details a lack of meeting and conferral

                                  16   between counsel for the parties prior to the filing of the present motion. The court’s

                                  17   resolution of this motion does not rely on the material in the declaration and the court

                                  18   therefore OVERRULES plaintiff’s objection.

                                  19                                          CONCLUSION

                                  20          For the foregoing reasons, plaintiff’s motion to strike is GRANTED with respect to

                                  21   the twenty-seventh affirmative defense and DENIED in all other respects.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 10, 2020

                                  24                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  25                                                 United States District Judge
                                  26
                                  27

                                  28
                                                                                     12
